

114 S3337 IS: Modernizing Government Travel Act
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3337IN THE SENATE OF THE UNITED STATESSeptember 15, 2016Mr. Lee (for himself, Mr. Cassidy, Mr. Carper, Mr. Booker, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for reimbursement for the use of modern travel services by Federal employees traveling
			 on official Government business, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Modernizing Government Travel Act. 2.Federal employee reimbursement for use of modern travel services (a)In generalNot later than 90 days after the date of enactment of this Act—
 (1)the Administrator of General Services shall prescribe regulations under section 5707 of title 5, United States Code, to provide for the reimbursement for the use of a transportation network company or innovative mobility technology company by a Federal employee traveling on official business under subchapter I of chapter 57 of such title; and
 (2)the Director of the Administrative Office of the United States Courts shall prescribe such regulations with respect to the reimbursement of employees of the judicial branch of the Government.
 (b)DefinitionsIn this section: (1)Innovative mobility technology companyThe term innovative mobility technology company means an organization, including a corporation, limited liability company, partnership, sole proprietorship, or any other entity, that applies technology to expand and enhance available transportation choices, better manage demand for transportation services, and provide alternatives to driving alone.
 (2)Transportation network companyThe term transportation network company means a corporation, partnership, sole proprietorship, or other entity that uses a digital network to connect riders to drivers affiliated with the entity in order for a driver to provide transportation services to a rider.
 3.Report on transportation costsSection 5707(c) of title 5, United States Code, is amended to read as follows:  (c)(1)Not later than November 31 of each year, the head of each agency shall submit to the Administrator of General Services, in a format prescribed by the Administrator and approved by the Director of the Office of Management and Budget—
 (A)data on total agency payments for such items as travel and transportation of people, average costs and durations of trips, and purposes of official travel;
 (B)data on estimated total agency payments for employee relocation; and (C)an analysis of—
 (i)the total costs of transportation service by type; and (ii)the total number of trips using each transportation type for purposes of official travel.
 (2)The Administrator of General Services shall make the data and analyses submitted under paragraph (1) publically available upon receipt.
 (3)Not later than January 31 of each year, the Administrator of General Services shall submit to the Director of the Office of Management and Budget, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate—
 (A)an examination of the data and analyses submitted under paragraph (1) for the agencies listed in section 901(b) of title 31;
 (B)a survey of such data and analyses for each agency not listed in section 901(b) of title 31; and (C)a description of any regulations promulgated, or changes to regulations promulgated, under this section during the previous year..